DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 10 May 2022, is reviewed and entered. Claims 1 and 3 are amended, claims 2, 10, 16, 19, 28 are canceled, claims 4, 6, 8, 9, 11-15, 17, 18, 20-27 are withdrawn, and claims 30 and 31 are added, leaving claims 1, 3-9, 11-15, 17, 18, 20-27, and 29-31 pending with claims 1, 3, 5, 7, and 29-31 presented for examination. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.
The amended drawings overcome the drawing objection and the objection is withdrawn (Remarks pages 7 and 8).
The amendments to claim 1 overcome the 102 rejection and raise a 103 rejection (Remarks page 8).
The arguments with respect to claims 3, 30, and 31 are drawn to newly added subject matter and are addressed in the rejections below (Remarks page 9).

Drawings
The drawings were received on 10 May 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103

Claims 1, 3, 7, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beraznik et al. (US 7293296 B1) in view of Sandusky et al. (US 20090281470 A1).

As to claim 1, Beraznik discloses a finger extension member for use in a sports glove (stiffener 18, used in football glove 10 to protect the football player’s fingers and thumb from hyperextension as disclosed in col 2 line 45-55), the finger extension member comprising:
an upper end and a lower end (left and right sides of figs 5-7); and
a front face (shown in fig 5) and a rear face (shown in fig 6);
wherein at least one of the front face and the rear face includes a lattice portion (both 40 and 42 include a lattice portion defined by alternating material 50/ 60 and apertures between 50/ 62),
wherein the lattice portion comprises a geometrical arrangement of strands of a material (the strands of material 44 and/ or 50 form a rectangle which is a geometrical arrangement as shown in figures 6 and 7, see below regarding the recitation “polymer material”).
Beraznik does not disclose a polymer material.
Beraznik does disclose 18 is “substantially rigid” (abstract) and also discloses another finger extension member 110 “formed from plastic or other rigid material” (col 5 line 40-55), and plastics are polymers.
Sandusky teaches a similar finger extension member (reinforcement spine). Sandusky’s reinforcement spine has the same function as Beraznik’s stiffener, which is to prevent hyperextension/ overextension of the finger (Sandusky abstract and Beraznik col 2 line 45-55) by providing a rigid material over the wearer’s finger. Sandusky’s finger extension member is made from stiffening materials including “plastics, polymers, rubber, metals, alloys and composites” (Sandusky para. 0044).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Beraznik’s finger extension member to be made from a polymer, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Beraznik’s finger extension member to be made from a polymer, for providing support and stiffening (Sandusky para. 0044).

As to claim 3, Beraznik as modified discloses the finger extension member of claim 1, wherein the lattice portion is comprised of three or more layers of lattice structure (three or more of Beraznik 44, 50, 62, and/ or 60).  

As to claim 7, Beraznik as modified discloses the finger extension member of claim 1, wherein the finger extension member is integrated into the sports glove (Beraznik football glove 10).

As to claim 29, Beraznik as modified discloses the finger extension member of claim 1, further comprising two holes positioned to receive a lace threaded through the holes (Beraznik, any two of 62 or the holes between 50, capable of receiving a lace).

As to claim 30, Beraznik as modified discloses the finger extension member of claim 7, wherein when in use, the front face faces away from a wearer and toward a ball, and the rear face faces the wearer, and wherein the finger extension member is between the wearer and the ball (the Beraznik finger extension is capable of being used in the claimed manner).  

As to claim 31, Beraznik as modified discloses the finger extension member of claim 1, wherein the lattice portion comprises angular slots between the strands of polymer material (Beraznik, 62 or the slots between 50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732